Exhibit 10.5



MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT (this "Agreement") is entered into as of September
24, 2014 by and between SERIES C, LLC ("Lender") and COLE OPERATING PARTNERHIP
V, LP ("Borrower'').


PRELIMINARY STATEMENT


A.     Borrower is indebted to Lender as evidenced by that certain Subordinate
Promissory Note dated March 18, 2014 in the original principal amount of
$10,000,000 (the "Note").


B.     The unpaid principal balance of the Note as of the date hereof is $0.00.


C.     Lender and Borrower have agreed to modify the Note as set forth in this
Agreement.


AGREEMENT


For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:


1.Accuracy of Preliminary Statement. Borrower acknowledges the accuracy of the
above Preliminary Statement.


2.Note Modification.


(a)In order to increase the maximum principal amount of the Note from
$10,000,000 to $60,000,000, the reference to $10,000,000.00 on the first line of
the first page of the Note is hereby amended to $60,000,000.00 and the first
full paragraph of the first page of the Note is hereby amended and restated in
its entirety as follows:


FOR VALUE RECEIVED, Cole Operating Partnership V, LP, a Delaware limited
partnership (“Borrower”), hereby promises to pay to the order of Series C, LI.C,
an Arizona limited liability company (“Lender”), at the offices of Lender
located at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, the
principal amount of $60,000,00, together with interest on the principal balance
outstanding hereunder, from (and including) the date of disbursement until (but
not including) the date of payment, at a per diem rate equal to the Stated
Interest Rate specified below or, the extent applicable, the Default Interest
Rate specified below, in accordance with the following terms and conditions:


(b)The Note is hereby further modified to add the following legend at the top of
the first page thereof:


The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of the Lender Debt (as defined in the Subordination Agreement
hereinafter referred to) pursuant to, and to the extent provided in, the Amended
and Restated Subordination Agreement dated as of September ___, 2014 among Cole
Credit Property Trust V, Inc., Cole Operating Partnership V, LP, Series C, LLC
and JPMorgan Chase Bank, N.A., as administrative agent.


(c)The Note is hereby modified by amending and restating the second sentence of
Section 8 as follows:
The term “Credit Facility” shall mean that certain credit facility in an amount
not to exceed $750,000,000 pursuant to that certain Credit Agreement dated as of
April 25, 2014 by and among the Borrower, as borrower, the lenders from time to
time that are parties thereto, and JPMorgan Chase Bank, N.A., as administrative
agent, and the other loan documents executed and delivered in connection
therewith (each as amended, supplemented or replaced).


Borrower acknowledges and agrees that: (i) except to the extent expressly
provided for in this Agreement, the Note is not modified or amended by this
Agreement and shall remain in full force and effect and this Agreement shall not
constitute a waiver of any rights or remedies in respect of the Note; (ii) the
Note (as modified



--------------------------------------------------------------------------------





by this Agreement) and all rights, title, interest, liens, powers and privileges
by virtue thereof are hereby reaffirmed, ratified, renewed and extended and
shall be and continue to be in full force and effect to secure the payment of
the indebtedness evidenced by the Note and any and all restatements, renewals,
modifications, amendments, increases and/or extensions thereof; and (iii) no
payment, discharge or release of any collateral securing the Note is intended
hereby and all liens on all such collateral shall continue in full force and
effect, unimpaired from the date of 1heir execution and perfection.


3.Miscellaneous.    The provisions of this Agreement shall be deemed severable.
If any part of this Agreement shall be held unenforceable, the remainder shall
remain in full force and effect, and such unenforceable provision shall be
reformed by such court so as to give maximum legal effect to the intention of
the parties as expressed therein. Each of the parties hereto agrees to sign such
other and further documents, and to take such other actions, as may be
reasonably appropriate to carry out the intentions expressed in this Agreement,
including, without limitation, documentation in respect of the reaffirmation and
confirmation of liens, and the priority of such liens, on the collateral, if
any, for the loan evidenced by the Note. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original. This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. This Agreement, the Note and any other
instruments referred to herein, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understanding, both written an oral, of the parties and any of
them with respect to the subject matter hereof, if any.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.






SERIES C, LLC, an Arizona limited liability company


By: /s/ Daniel T. Haug            
Printed Name: Daniel T. Haug
Its: Authorized Officer




COLE OPERATING PARTNERSHIP V, LP, a Delaware
limited partnership


By:    Cole Credit Property Trust V, Inc., a Maryland
corporation, its general partner


By: /s/ Simon J. Misselbrook        
Printed Name: Simon J. Misselbrook
Its: Chief Financial Officer and Treasurer





